Citation Nr: 0614535	
Decision Date: 05/18/06    Archive Date: 05/31/06	

DOCKET NO.  03-34 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date prior to April 3, 2003, for 
10 percent evaluations for hallux valgus of each foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active service from December 1978 to 
September 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 decision of the Department 
of Veterans Affairs (VA) regional office (RO) in Cleveland, 
Ohio, which granted a 10 percent evaluation for hallux valgus 
of the left foot and a 10 percent evaluation for hallux 
valgus of the right foot, effective April 3, 2003.  


FINDING OF FACT

The veteran first reopened his claim for an increased rating 
for his service-connected bilateral hallux valgus on April 3, 
2003; it is not factually ascertainable that the veteran's 
service-connected hallux valgus of the right and left feet 
increased in severity during the year prior to April 3, 2003.


CONCLUSION OF LAW

The criteria for an effective date prior to April 3, 2003, 
for a 10 percent evaluation for each foot for hallux valgus 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.400(o)(1)(2), 4.1, 4.2, 4.7, 
4.10, Part 4, Diagnostic Code 5280 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was 
held, in part, that a Veterans Claims Assistance Act of 2000 
(VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on the claim for VA 
benefits.  In this case, the veteran filed his claim for an 
increased rating for bilateral hallux valgus on April 3, 
2003.  Later in April 2003 he was provided notice by official 
letter in accordance with the VCAA, prior to the May 2003 
initial AOJ decision which granted the 10 percent evaluation 
for each of the veteran's feet, effective April 3, 2003.  

The decision in Pelegrini, held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) must:  (1) Inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. 120-121.  

The content of the April 3, 2003, notice provided to the 
veteran has fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), including 
providing the veteran, in substance, notice to submit any 
relevant evidence in his possession by informing him to 
provide information describing the additional evidence or to 
send the additional evidence itself.  Although the April 2003 
notice to the veteran does not specifically mention the words 
effective date, it does, because of the manner in which an 
effective date in an increased rating claim is assigned, 
comply with VCAA notice requirements.  In this regard, an 
effective date for an increased rating claim is assigned 
based upon various factors including the date the veteran 
filed the claim and the date an increase in disability is 
shown.  A determination with respect to when an increase in 
the disability is shown is based upon a review of relevant 
medical evidence.  The April 2003 letter to the veteran 
requested that he provide the evidence or information 
identifying evidence which would indicate that he had 
experienced an increase in the severity of his bilateral 
hallux valgus.  This is the evidence upon which a 
determination would be made with respect to whether or not 
the veteran was entitled to an increase as well as the 
evidence upon which a determination would be made, with 
consideration of when the veteran filed his claim, as to what 
effective date would be assigned for any subsequently granted 
increase in the evaluation assigned for the veteran's 
service-connected bilateral hallux valgus.  

Despite the failure of the April 2003 letter to specifically 
use the language effective date, the Board finds that there 
is no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby); Dingess/Hartmann v. 
Nicholson, 19 Vet. App. 473 (2006).

VA treatment records, relating to treatment the veteran 
received during the year prior to April 3, 2003, have been 
obtained and the veteran has not indicated that he has 
received any other treatment during the year prior to April 
3, 2003.  VA treatment records relating to the veteran's care 
both before and after the year prior to April 3, 2003, have 
also been obtained.  The veteran has not identified any 
additional evidence or information which could be obtained to 
substantiate the present claim, and the Board is also unaware 
of any such outstanding evidence or information.  Therefore, 
the Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.  Because all possible relevant evidence has been 
obtained, any failure to use the specific words effective 
date in the VCAA notice to the veteran was not prejudicial 
because all available relevant evidence that will be used to 
determine the effective date is the same available relevant 
evidence that was used to determine the evaluation assigned.  
Therefore, any further notice with respect to the effective 
date would be requesting the same information that the April 
2003 letter has already requested.  

An August 2002 RO decision granted service connection for 
bilateral hallux valgus and assigned a noncompensable 
evaluation, effective October 29, 2001.  On April 3, 2003, 
the veteran submitted a statement indicating that the 
condition of his feet had become worse and requesting an 
upgrade of the disability evaluation assigned.  

A May 2003 RO decision granted a 10 percent evaluation for 
each of the veteran's right and left feet, effective April 3, 
2003, the date the veteran had filed his claim for an 
increased rating.  

Once a formal claim for compensation has been allowed, 
38 C.F.R. § 3.157(b)(1) (2005) provides, in pertinent part, 
that the date of a VA outpatient or hospital examination or 
the date of admission to a VA or uniformed services hospital 
will be accepted as the date of receipt of a claim.  Further, 
38 C.F.R. § 3.157(b)(2) provides that the date of receipt of 
evidence from a private physician or layman will be accepted 
as a claim.  Also, any communication or action indicating an 
attempt to apply for one or more benefits under the laws 
administered by VA from a claimant, his duly authorized 
representative, a member of Congress, or some person acting 
as a next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such an informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a) (2005).  
The first communication received from the veteran following 
the August 2002 RO decision, indicating a desire to seek an 
increased evaluation for his service-connected bilateral 
hallux valgus, was received on April 3, 2003.

The veteran's primary assertion in his request for an 
effective date prior to April 3, 2003, for a 10 percent 
evaluation for hallux valgus of each of his feet is that the 
award should be retroactive to the date he filed his original 
claim for service connection for his feet.  

The record does not indicate that the veteran appealed the 
August 2002 RO decision which granted service connection for 
hallux valgus of his feet and assigned a noncompensable 
evaluation from October 29, 2001.  Even if his June 2003 
notice of disagreement with respect to the evaluation 
assigned for his bilateral hallux valgus by the May 2003 RO 
decision were to be construed as a notice of disagreement 
with the August 2002 rating action, because it was within one 
year of that action, the veteran did not perfect his appeal 
because a statement of the case was issued in May 2004 and he 
did not timely file a substantive appeal perfecting an appeal 
with respect to the issue of increased ratings for right and 
left hallux valgus.  Therefore, the August 2002 RO decision 
is final.  

Except as provided in paragraph (o)(2) of 38 C.F.R. § 3.400, 
the effective date of increased evaluations of compensation 
is the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1).  The effective 
date of an increased evaluation will be the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date, otherwise the effective date is the date 
of receipt of claim.  38 C.F.R. § 3.400(o)(2) (2005).  

With consideration of the above analysis that the August 2002 
RO decision is final, and the first claim for an increase, 
received thereafter, was received on April 3, 2003, the 
general rule, as provided at 38 C.F.R. § 3.400(o)(1), is that 
the effective date of the award of an increased evaluation is 
the date of the veteran's claim, April 3, 2003, or the date 
entitlement is shown, whichever is later.  The veteran has 
been awarded the 10 percent evaluation for hallux valgus for 
each of his feet from April 3, 2003.  Therefore, the focus of 
the Board's review is whether it is factually ascertainable 
that the veteran experienced an increase in his 
service-connected bilateral hallux valgus during the year 
prior to April 3, 2003.  See Quarles v. Derwinski, 3 
Vet. App. 129, 135 (1992); see also Harper v. Brown, 
10 Vet. App. 125, 126 (1997) (38 U.S.C.A. § 5110(b)(2) and 
38 C.F.R. § 3.400(o)(2) are applicable only where the 
increase precedes the claim (provided also that the claim is 
received within one year after the increase)).  Therefore, in 
order to be assigned an effective date prior to April 3, 
2003, for a 10 percent evaluation for hallux valgus of each 
of the veteran's feet, it must be factually ascertainable 
that the veteran's service-connected bilateral hallux valgus 
underwent an increase during the year prior to April 3, 2003.  
In determining whether or not an increase was factually 
ascertainable during the year prior to April 3, 2003, the 
Board will review the entirety of the evidence of record.  
See Hazan v. Gober, 10 Vet. App. 511 (1997); Swanson v. West, 
12 Vet. App. 442 (1999).

The veteran's service-connected bilateral hallux valgus has 
been evaluated under the provisions of Diagnostic Code 5280.  
38 C.F.R. § 4.72 (2005).  Diagnostic Code 5280 provides that 
a 10 percent evaluation will be assigned for unilateral 
hallux valgus if it is severe or equivalent to amputation of 
the great toe and a 10 percent evaluation will be assigned 
for unilateral hallux valgus that has had operation with 
resection of the metatarsal head.  

VA treatment records, dated during the year prior to April 3, 
2003, include a July 2002 record which reflects no foot 
complaints but has an impression that includes deformity of 
the feet, with no specific findings relating to the feet.  An 
April 10, 2003, record, reflects that the veteran was walking 
for exercise, and an April 11, 2003, private record reflects 
that the veteran was provided with a walking cane for his 
hallux deformity of the right and left feet.  The report of a 
May 2003 VA examination reflects that the veteran reported 
progressive worsening of symptoms.  The report does not 
identify any specific increase in disability during the year 
prior to April 3, 2003.  

There is no competent medical evidence indicating that the 
veteran experienced an increase in the severity of his 
bilateral hallux valgus during the year prior to April 3, 
2003.  Neither does the veteran assert that he experienced 
any increase in his bilateral hallux valgus during the year 
prior to April 3, 2003.  In the absence of any competent 
medical evidence indicating that there was any increase in 
the severity of his service-connected bilateral hallux valgus 
during the year prior to April 3, 2003, the Board concludes 
that there is no factually ascertainable increase in this 
disability during the year prior to April 3, 2003.  
Accordingly, a preponderance of the evidence is against an 
effective date prior to April 3, 2003, for a 10 percent 
evaluation for hallux valgus of each of the veteran's feet.  


ORDER

An effective date prior to April 3, 2003, for a 10 percent 
evaluation for hallux valgus for each of the veteran's feet 
is denied.  



	                        
____________________________________________
	MILO H. HAWLEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


